DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
This Office Action is responsive to the amendment filed on December 7, 2020. As directed by the amendment: claims 1, 3, 18, and 20 have been amended; and, claims 2 and 19 have been cancelled. Thus, claims 1, 3-18, and 20 are presently pending in this application. 
Claim 1 was previously rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. Applicant’s amendments to claim 1 obviate the previous rejection under 35 U.S.C. 101; however, Applicant’s amendments require a new rejection under 35 U.S.C. 101, shown below. The previous rejection under 35 U.S.C. 112(a) of claim 16 for failing to comply with the written description requirement has been withdrawn. Claims 1-2, 17, and 19, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1 and 17 and cancelling of claims 2 and 19 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-4, 8, 10, and 12-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Rolnick (U.S. Pat. No. 4,681,094) in view of Sheffer (U. S. Pat. No. 3,543,751). Claims 5-6 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Scarberry (U.S. Patent No. 4,231,365). Claims 7 and 9 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Alfery (U.S. Patent No. 6,386,199). Claims 18-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Vazales (U.S. Pub. No. 2014/0152782 in view of Sheffer (U. S. Pat. No. 3,543,751). The pervious rejection has been maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1, and claims 3-17 by dependency, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “wherein the flexible body forms a seal with the features of the patient's mouth and throat with which the flexible body is in contact that prevents or reduces air leakage from the patient's trachea”, ln 11-13 expressly, and not functionally, claiming the interaction (i.e. “a seal”) between patient’s mouth and throat and the flexible body thereby a human organism (i.e. patient’s mouth and throat) has been positively claimed. For the purpose of this Office Action to apply prior art the claim is interpreted as reciting a functional relationship between the patient’s mouth and throat and the flexible body. Specifically: -- wherein the flexible body is configured to form a seal with the features of the patient's mouth and throat with which the flexible body is in contact that prevents or reduces air leakage from the patient's trachea -- (emphasis added).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “flexible body is in contact that prevents or reduces air leakage from the patient's trachea”, ln 12-13 should read --flexible body is in contact; wherein the seal is configured to prevent or reduce air leakage from the patient's trachea--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rolnick (U.S. Pat. No. 4,681,094) in view of Sheffer (U. S. Pat. No. 3,543,751).
Regarding Claim 1, Rolnick discloses an oral device comprising: a proximal end (A, Fig. A annotated below) and a distal end (36; Fig. 1-2), the proximal end having a first opening therein (at 40; Fig. 1-2, 10), the distal end having a second opening therein [at 34; Fig. 1-2; Examiner notes: Rolnick discloses tubular passageway (48; Fig. 6-9; col 5, ln 15-50; col 7, ln 64-col 8, ln 9) that travels from the proximal end to the distal end and forms the first and second openings.]; and a flexible body (80; Fig. 1-2), the flexible body being configured to conform to a patient when the oral device is installed in a patient such that outer walls of the flexible body are in contact with features of the patient's mouth and throat (col 6, ln 18-30; Fig. 1-2). 

    PNG
    media_image1.png
    499
    619
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Rolnick.
Rolnick does not specifically disclose the oral device comprising an upper and lower teeth guards disposed at the proximal end and partially defining the first opening, wherein the flexible body extending from the upper and lower teeth guards to the distal end, the flexible body being configured to conform to a patient's mouth and throat when the oropharyngeal glove is installed in a patient's mouth and throat such that outer walls of the flexible body are in contact with features of the patient's mouth and throat, and wherein during a bronchoscopy the oropharyngeal glove is configured such that the rigid bronchoscope is configured to pass through the first and second openings into the patient's trachea, wherein the flexible body forms a seal with the features of the patient's mouth and throat with which the flexible body is in contact that prevents or reduces air leakage from the patient's trachea and wherein the oropharyngeal glove is configured to protect the patient's mouth, teeth and throat from being damaged by the bronchoscope.
Sheffer teaches an oral airway device comprising upper (A, Fig. B annotated below) and lower (B, Fig. B annotated below) teeth guards disposed at a proximal end (at C, Fig. B annotated below; col 2, ln 62-69) and partially defining a first opening (C, Fig. B annotated below), and a 

    PNG
    media_image2.png
    427
    620
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 4 of Sheffer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the oral device of Rolnick to include the upper and lower teeth guards disposed at the proximal end and partially defining the first opening, and modify the flexible body to extend from the upper and lower teeth guards to the distal end, modify the 
Examiner notes during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)  MPEP 2111.02. In this case, the claim recites the oropharyngeal glove “configured for use with a rigid bronchoscope that is passed through the oropharyngeal glove into a patient's trachea during a bronchoscopy procedure”, ln 1-3. Thus, the evaluation of the statements of the preamble would require the structure of the modified device of Rolnick to allow a rigid bronchoscope (i.e. a rigid instrument) to pass through the modified device of Rolnick and into the patient’s trachea. The modified device of Rolnick teaches the oral device comprising an instrument (B, Fig. A annotated above) that can be inserted through the first opening in the proximal end and through the second opening in the distal end without bending (See Rolnick: Fig. 2). Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Rolnick clearly depicts the instrument being inserted into the oral device (Fig. 2) and clearly depicts the patient being arrange such that the use of the modified device of Rolnick does not require the instrument to bend (Fig. 2). Furthermore, Rolnick discloses that the channel is rigid (See Rolnick: col 2, ln 42-51; col 5, ln 15-50; col 7, ln 64-col 8, ln 9).  Therefore, the modified device of Rolnick could accept a rigid instrument to pass through the modified device of Rolnick and into the patient’s trachea.  

Regarding Claim 3, the modified device of Rolnick discloses the oral device wherein the flexible body comprises a first membrane portion (A, Fig. C annotated below) and a second membrane portion (B, Fig. C annotated below), the first membrane portion having a first end (C, Fig. C annotated below) that joins the upper and lower teeth guards and having a second end (D, Fig. C annotated below) that joins a first end of the second membrane portion (E, Fig. C annotated below), the second membrane portion having a second end (F, Fig. C annotated below; C, Fig. A annotated above) that extends to the second opening formed in the distal end of the oropharyngeal glove, wherein when the oropharyngeal glove is installed in the patient's mouth and throat, outer walls of the first membrane portion are in contact with the patient's tongue, with inner walls of cheeks of the patient and with a roof of the patient's mouth (See Sheffer: Fig. 1; col 2, ln 25-49; col 2, ln 70- col 3, ln 15), wherein when the oropharyngeal glove is installed in the patient's mouth and throat, outer walls of the second membrane portion are in contact with the patient's throat (See Rolnick: col 6, ln 18-30; Fig. 1-2, See Sheffer: Fig. 1; col 2, ln 25-49; col 2, ln 70- col 3, ln 15; Examiner notes: The modified device of Rolnick discloses the resultant device wherein the flexible body extends from the upper and lower teeth guards to the distal end such that the outer walls of the second membrane portion are in contact with the patient's throat.) 

    PNG
    media_image3.png
    403
    595
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4 of Sheffer.
Regarding Claim 4, the modified device of Rolnick discloses the oral device wherein the first membrane portion has a circumference that is greater than a circumference of the second membrane portion [Fig. C annotated above; Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case, the modified device of Rolnick clearly depicts in Fig. C (annotated above) that the circumference of the first membrane portion is greater than the circumference of the second membrane portion.]. 
Regarding Claim 8, the modified device of Rolnick discloses the oral device wherein when the oropharyngeal glove is installed in a patient's mouth, the distal end of the oropharyngeal glove is positioned in between vocal cords of the patient and an epiglottis of the patient (See Rolnick: Fig. 2; col 6, ln 31-38; col 8, ln 66-67).
Regarding Claim 10, the modified device of Rolnick discloses the oral device, shown above. 
The modified device of Rolnick discloses the oral device except for the oral device being an integrally-formed part. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to form the oral device integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
 Regarding Claims 11 and 15, the modified device of Rolnick discloses the oral device, shown above.  
The modified device of Rolnick does not explicitly disclose the oral device comprises a medical-grade plastic material.
Sheffer teaches an oral airway device comprised of a medical-grade plastic material (polyethylene or rubber; col 2, ln 28-31) for the purpose of forming the oral airway device out of a relatively rigid material (polyethylene; col 2, ln 28-31) or a somewhat flexible material (rubber; col 2, ln 28-31). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Rolnick form the oral device out of a medical-grade plastic material as taught by Sheffer for the purpose of forming the oral airway device out of a relatively rigid material (See Sheffer: polyethylene; col 2, ln 28-31) or a somewhat flexible material (See Sheffer: rubber; col 2, ln 28-31).
Regarding Claim 12, the modified device of Rolnick discloses the oral device wherein the medical-grade plastic material is thickest in the upper and lower teeth guards and thinnest in the second membrane portion [See Sheffer: Fig. 4; Examiner notes: Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  The modified device of 
Regarding Claim 13, the modified device of Rolnick discloses the oral device, shown above.  
The modified device of Rolnick discloses the oral device does not explicitly disclose wherein the medical-grade plastic material is of greater thickness in the first membrane portion than in the second membrane portion. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form the first membrane portion as having a greater thickness than the second membrane portion in the modified device of Rolnick because Applicant has not disclosed that forming the first membrane portion as having a greater thickness than the second membrane portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified device of Rolnick, and Applicant’s first and second membrane portions, to perform equally well because both mechanisms perform the same function of forming an airtight seal with the features of the patient’s mouth and throat.
Therefore, it would have been prima facie obvious to modify the modified device of Rolnick to obtain the invention as specified in claim 13 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired airtight seal with the features of the patient’s mouth and throat and thus fails to patentably distinguish over the modified device of Rolnick.
Regarding Claims 14 and 15, the modified device of Rolnick discloses the oral device, shown above.  
The modified device of Rolnick does not explicitly disclose the oral device comprises a rubber material.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Rolnick form the oral device out of the rubber material as taught by Sheffer for the purpose of forming the oral airway device out of a somewhat flexible material (See Sheffer: rubber; col 2, ln 28-31).
Regarding Claim 16, the modified device of Rolnick discloses the oral device, shown above.  
The modified device of Rolnick discloses the oral device does not explicitly disclose wherein the first and second membrane portions are made of different materials. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to form the first and second membrane portions out of different materials in the modified device of Rolnick because Applicant has not disclosed that forming the first and second membrane portions out of different materials provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified device of Rolnick, and Applicant’s first and second membrane portions, to perform equally well because both mechanisms perform the same function of forming an airtight seal with the features of the patient’s mouth and throat.
Therefore, it would have been prima facie obvious to modify the modified device of Rolnick to obtain the invention as specified in claim 16 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired airtight seal with the features of the patient’s mouth and throat and thus fails to patentably distinguish over the modified device of Rolnick.
Regarding Claim 17, the modified device of Rolnick discloses the oral device wherein the flexible body is an inflatable body (See Sheffer: 13, 26; Fig. 1, 3-4; col 2, ln 25-55) that is . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rolnick in view of Sheffer as applied to claim 1 above, and further in view of Scarberry (U.S. Patent No. 4,231,365).
Regarding Claims 5-6, the modified device of Rolnick discloses the oral device of claim 1, shown above. 
The modified device of Rolnick does not specifically disclose the oral device further comprising: at least a first oxygen port disposed at the proximal end of the oropharyngeal glove and at least a second oxygen port disposed at the distal end of the oropharyngeal glove, wherein the first and second oxygen ports are in communication with one another via a conduit disposed in walls of the flexible body.
Scarberry teaches a resuscitation apparatus (20; Fig. 2) comprising a first oxygen port (27; Fig. 2) disposed at a proximal end (A, Fig. D annotated below) of the resuscitation apparatus and a second oxygen port (28; Fig. 2) disposed at a distal end (B, Fig. D annotated below)  of the resuscitation apparatus, wherein the first and second oxygen ports are in communication with one another via a conduit (26; Fig. 2) disposed in walls (C and D, Fig. D annotated below) of a flexible body (32; Fig. 2) for the purpose of introducing respiratory fluid, allowing for the egress of expired air, and to provide a means for automatically controlled respiratory equipment to provide oxygen (col 8, ln 22-35). 

    PNG
    media_image4.png
    465
    595
    media_image4.png
    Greyscale

Figure D, Adapted from Figure. 2 of Scarberry.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the modified device of Rolnick to include the first oxygen port disposed at the proximal end of the oropharyngeal glove and the second oxygen port disposed at the distal end of the oropharyngeal glove, wherein the first and second oxygen ports are in communication with one another via a conduit disposed in walls of the flexible body as taught by Scarberry for the purpose of introducing respiratory fluid, allowing for the egress of expired air, and to provide a means for automatically controlled respiratory equipment to provide oxygen (See Scarberry: col 8, ln 22-35).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rolnick in view of Sheffer as applied to claims 1 and 8, respectively, above, and further in view of Alfery (U.S. Patent No. 6,386,199).
Regarding Claim 7, the modified device of Rolnick discloses the oral device of claim 1, shown above. 
The modified device of Rolnick does not specifically disclose the oral device wherein the second opening is a slit opening.
Alfery teaches an oral airway (510; Fig. 9-11, 14) comprising a distal end (at 520; Fig. 9-11) having an opening (534 covered by bars 538; Fig. 9; col 13, ln 29-47) therein and wherein the opening is a slit opening (a gap 540 formed by bars 538; Fig. 9; col 13, ln 29-47; col 13, ln 61-col 14, ln 8) for the purpose of allowing the oral airway to be installed such that the esophagus is blocked (6; Fig. 14) while an unobstructed airway is provided to the trachea (5; Fig. 14) for unassisted patient breathing (col 13, ln 29-47) and allowing a patient to be reliably blindly intubated with a high degree of confidence that the endotracheal tube will be properly seated in the trachea (col 13, ln 61-col 14, ln 8).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the modified device of Rolnick to include the second opening having the slit opening as taught by Alfery for the purpose of allowing the oral airway to be installed such that the esophagus is blocked (See Alfery: 6; Fig. 14) while an unobstructed airway is provided to the trachea (See Alfery: 5; Fig. 14) for unassisted patient breathing (See Alfery: col 13, ln 29-47) and allowing a patient to be reliably blindly intubated with a high degree of confidence that the endotracheal tube will be properly seated in the trachea (See Alfery: col 13, ln 61-col 14, ln 8).

Regarding Claim 9, the modified device of Rolnick discloses the oral device of claim 8, shown above.

Alfery teaches an oral airway (510; Fig. 9-11, 14) comprising a flexible body (530; Fig. 9-11, 17) that blocks an entryway to an esophagus (6; Fig. 14; col 13, ln 29-47; col 13, ln 61-col 14, ln 8) of the patient for the purpose of allowing the oral airway to be installed such that the esophagus is blocked (6; Fig. 14) while an unobstructed airway is provided to the trachea (5; Fig. 14) for unassisted patient breathing (col 13, ln 29-47). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the modified device of Rolnick to include when the modified oral device is installed in a patient's mouth and throat, the flexible body blocks the entryway to the esophagus of the patient as taught by Alfery for the purpose of allowing the oral airway to be installed such that the esophagus is blocked (See Alfery: 6; Fig. 14) while an unobstructed airway is provided to the trachea (See Alfery: 5; Fig. 14) for unassisted patient breathing (See Alfery: col 13, ln 29-47).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vazales (U.S. Pub. No. 2014/0152782 in view of Sheffer (U. S. Pat. No. 3,543,751). 
Regarding Claim 18, Vazales discloses a method comprising: installing an oral apparatus (101; Fig. 4A, 4B) in a patient's mouth and throat (¶¶ 0146, 0166, 0168, 0210), the oral apparatus comprising: a proximal end (at A, Fig. E annotated below) and a distal end (at B, Fig. E annotated below), the proximal end having a first opening (A, Fig. E annotated below) therein, the distal end having a second opening (B, Fig. E annotated below); a body (C, Fig. E annotated below) and inserting a rigid bronchoscope (“visualization scope” 128; Fig. 4A, 4B; ¶¶ 0146, 0166, 0168, 0172-0173, 0190, 0210) through the first and second openings and into a trachea of the patient [Examiner notes: Vazales discloses the visualization scope as comprising a bronchoscope (¶¶ 0066, 0151).  Further, Applicant’s specification does not provide guidance as to the definition of 

    PNG
    media_image5.png
    211
    577
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 4B of Vazales.
Vazales does not specifically disclose the apparatus of the method comprising upper and lower teeth guards disposed at the proximal end and partially defining the first opening, the upper and lower teeth guards being in contact with upper and lower front teeth, respectively, of the patient; and the body comprising a flexible body extending from the upper and lower teeth guards 
Sheffer teaches an oral airway device comprising upper (A, Fig. B annotated above) and lower (A, Fig. B annotated above) teeth guards disposed at a proximal end (at C, Fig. B annotated above) and partially defining a first opening (C, Fig. B annotated above), and a flexible body (13; Fig. 1, 3-4, 6) extending from the upper and lower teeth guards to a distal end (D, Fig. B annotated above; Fig. 1, 3-4, 6), the flexible body being configured to conform to a patient's mouth and throat when the oropharyngeal glove is installed in a patient's mouth and throat such that outer walls of the flexible body are in contact with features of the patient's mouth and throat (Fig. 1; col 2, ln 25-49; col 2, ln 70- col 3, ln 15), and wherein the flexible body forms seal with the features of the patient's mouth and throat with which the flexible body is in contact that reduces air leakage from the patient's trachea (col 2, ln 70- col 3, ln 15; Examiner notes: Sheffer discloses the seal such that any air from the patient's trachea would be hindered from leaving the patient, thereby reducing air leakage from the patient’s trachea.) for the purpose of providing a seal with the walls of the oral cavity (31; Fig. 1), made by the flexible body, to prevent gases from escaping (col 3, ln 3-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the oral apparatus of Vazales to include the upper and lower teeth guards disposed at the proximal end and partially defining the first opening, the upper and lower teeth guards being in contact with upper and lower front teeth, respectively, of the patient; and the body comprising the flexible body extending from the upper and lower teeth guards to the distal end, outer walls of the flexible body being in contact with features of the mouth and throat of the patient and wherein the flexible body forms seal with the features of the patient's mouth and throat with which the flexible body is in contact that reduces air leakage from the patient's trachea as taught by Sheffer for the purpose of providing a seal with the walls of the 

Regarding Claim 20, the method comprising: Vazales discloses a method comprising: installing an oral apparatus (101; Fig. 4A, 4B) in a patient's mouth and throat (¶¶ 0146, 0166, 0168, 0210), the oral apparatus comprising: a proximal end (at A, Fig. E annotated above) and a distal end (at B, Fig. E annotated above), the proximal end having a first opening (A, Fig. E annotated above) therein, the distal end having a second opening (B, Fig. E annotated above); a body (C, Fig. E annotated above) and inserting a rigid bronchoscope (“visualization scope” 128; Fig. 4A, 4B; ¶¶ 0146, 0166, 0168, 0172-0173, 0190, 0210) through the first and second openings and into a trachea of the patient [Examiner notes: Vazales discloses the visualization scope as comprising a bronchoscope (¶¶ 0066, 0151).  Further, Applicant’s specification does not provide guidance as to the definition of a “rigid bronchoscope”. Instead, Applicant’s specification merely references the diameter of a rigid bronchoscope as larger than a flexible bronchoscope, without giving any dimensions for comparison, and can be made of a hard metallic material, merely as an example. Thus, the term “rigid” in the rigid bronchoscope is given broadest reasonable interpretation. In this case, rigid is interpreted as resistant to bending and collapsing. Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). Vazales depicts the visualization scope as non-bending (Fig. 4A, 4B) and discloses the visualization scope as protected from collapsing (¶ 0203). Examiner suggest amending to better define Applicant’s intended meaning of “rigid bronchoscope” to better capture the instant invention.], wherein the oropharyngeal glove protects the mouth, throat and teeth of the patient from being damaged by the rigid bronchoscope (Examiner notes: Vazales discloses the oral apparatus contains the bronchoscope and acts as a barrier during the insertion of the bronchoscope, thereby preforming 
Vazales does not specifically disclose the apparatus of the method comprising upper and lower teeth guards disposed at the proximal end and partially defining the first opening, the upper and lower teeth guards being in contact with upper and lower front teeth, respectively, of the patient; and the body comprising a flexible body extending from the upper and lower teeth guards to the distal end, outer walls of the flexible body being in contact with features of the mouth and throat of the patient; and the method comprising compressing an oral apparatus into a suitable compressed shape for installing the oral apparatus in a patient's mouth and throat; and insufflating the oral apparatus to cause a seal to be created between the outer surface of the flexible body and the patient's mouth and throat. 
Sheffer teaches a method comprising compressing an oral airway device into a suitable compressed shape for installing the oral airway device in a patient's mouth and throat, and installing the compressed oral airway device (col 2, ln 58-69; Fig. 3; Examiner notes: Sheffer discloses inserting the oral airway device in the collapsed compressed state), wherein the oral airway device comprises upper (A, Fig. B annotated above) and lower (A, Fig. B annotated above) teeth guards disposed at a proximal end (at C, Fig. B annotated above) and partially defining a first opening (C, Fig. B annotated above), and a flexible body (13; Fig. 1, 3-4, 6) extending from the upper and lower teeth guards to a distal end (D, Fig. B annotated above; Fig. 1, 3-4, 6), the flexible body being configured to conform to a patient's mouth and throat when the oropharyngeal glove is installed in a patient's mouth and throat such that outer walls of the flexible body are in contact with features of the patient's mouth and throat (Fig. 1; col 2, ln 25-49; col 2, ln 70- col 3, ln 15) and insufflating the oral apparatus to cause a seal to be created between the outer surface of the flexible body and the patient's mouth and throat (col 2, ln 25-55; col 2, ln 70- col 3, ln 19) and wherein the insufflated flexible body forms a seal with the features of the patient's mouth and throat with which the flexible body is in contact that reduces air leakage from the patient's trachea (col 2, ln 70- col 3, ln 15; Examiner notes: Sheffer discloses the seal such that any air from the patient's trachea would be hindered from leaving the patient, thereby reducing air leakage from the patient’s trachea.) for the purpose of providing a seal with the walls of the oral cavity (31; Fig. 1), made by the flexible body, to prevent gases from escaping (col 3, ln 3-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus used in the method and the method of Vazales to include the upper and lower teeth guards disposed at the proximal end and partially defining the first opening, the upper and lower teeth guards being in contact with upper and lower front teeth, respectively, of the patient; and the body comprising the flexible body extending from the upper and lower teeth guards to the distal end, outer walls of the flexible body being in contact with features of the mouth and throat of the patient; and the compressing of the oral apparatus into a suitable compressed shape for installing the oral apparatus in a patient's mouth and throat; and insufflating the oral apparatus to cause the seal to be created between the outer surface of the flexible body and the patient's mouth and throat and wherein the insufflated flexible body forms a seal with the features of the patient's mouth and throat with which the flexible body is in contact that reduces air leakage from the patient's trachea as taught by Sheffer for the purpose of providing a seal with the walls of the oral cavity (31; Fig. 1), made by the flexible body, to prevent gases from escaping (See Sheffer: col 3, ln 3-15)..

Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered but they are not persuasive. 
Applicant asserts Rolnick and Sheffer are directed to an oropharyngeal glove for use with a rigid bronchoscope and therefore fail to disclose the claimed invention recited in claim 1, Pg. 14-15.  Examiner respectfully disagrees. The bronchoscope is functional claimed in reference to its employment in the 
Applicant asserts that prior art Rolnick and Sheffer fail to disclose a glove through which the laryngoscope or oral airway device passes and therefore fail to disclose the claimed invention recited in claim 1, Pg. 15. Examiner respectfully disagrees. Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the laryngoscope or oral airway device (i.e. a rigid instrument) passes through a “glove”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the term oropharyngeal glove is not an art recognized term nor has Applicant’s specification defined the term glove or oropharyngeal glove. Further, Applicant has not claimed the 
Applicant asserts Rolnick and Sheffer are not designed or configured to prevent or reduce air leakage form the patient’s airway and therefore fail to disclose the claimed invention recited in claim 1, Pg. 16.  Examiner respectfully disagrees. Sheffer discloses the seal such that any air from the patient's trachea would be prevented from leaving the patient, thereby reducing air that can leak out from the patient’s trachea (See Sheffer: col 2, ln 70- col 3, ln 15). 
Applicant asserts Rolnick and Sheffer fail to disclose the protection of the patient's mouth, teeth and throat from being damaged by the bronchoscope and therefore fail to disclose the claimed invention recited in claim 1, Pg. 16.  Examiner respectfully disagrees. Rolnick discloses the channel as rigid (See Rolnick: col 2, ln 42-51; col 5, ln 15-50; col 7, ln 64-col 8, ln 9) and Sheffer discloses the upper (A, Fig. B annotated above) and lower (B, Fig. B annotated above) teeth guards (See Sheffer: col 2, ln 62-69) that prevent the patient from biting therethrough.  Therefore, the modified device of Rolnick, when employed for the intended use (i.e. a bronchoscopy) would prevent contact to the patient's mouth, teeth and throat, thus protecting the patient's mouth, teeth and throat from being damaged by the bronchoscope. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785